El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
Quien cumple una medida dispositiva de custodia y se evade de la institución juvenil, ¿comete la falta del delito de fuga del Art. 232 del Código Penal, 33 L.P.R.A. see. 4428? Antes de contestar a esta interrogante, expongamos suscintamente el transfondo fáctico y procesal de estos re-cursos consolidados.
A. Pueblo de P.R. v. Ramón Ríos Dávila, Caso Núm. CC-95-136
Ríos Dávila cumplía una medida dispositiva de custodia en el Hogar Juvenil de Ponce por faltas cometidas mien-tras era menor de edad, que eran equivalentes a los delitos de escalamiento agravado, daños y sustancias controladas. *691Recibió un pase el 23 al 26 de noviembre de 1994 para visitar a su madre. Al finalizar el período de pase, no re-gresó al hogar juvenil. Posteriormente fue detenido y, el 16 de febrero de 1995, el Ministerio Público presentó una acu-sación por el delito grave de fuga, Art. 232 del Código Penal, supra, según enmendado. Para la fecha de los hechos, Ríos Dávila tenía dieciocho (18) años.(1)
Ríos Dávila solicitó la desestimación de la acusación al amparo la Regla 64(a) de Procedimiento Criminal, 33 L.P.R.A. Ap. II. Alegó que la acusación no configuraba el delito de fuga, toda vez que estaba cumpliendo como menor por haber cometido una falta, no un delito. El ilustrado Tribunal de Primera Instancia, Sala de Ponce (Hon. Francisco Ortiz Rivera, Juez), desestimó. El Procurador General acudió mediante certiorari al Tribunal de Circuito de Apelaciones.
El 4 de octubre de 1995, el reputado foro apelativo (Hons. Sánchez Martínez, Córdova Arone y Segarra Oli-vero, Jueces) resolvió que existe una “imposibilidad abso-luta de que un individuo —haya alcanzado o no la mayoría de edad— incurriera en el delito de fuga mientras cumplía en una institución juvenil la medida dispositiva que le fuera impuesta”. Apéndice, pág. 97. Razonó que un menor que haya sido sometido a una medida dispositiva en una institución juvenil no se encuentra sometido a pena de re-clusión, elemento indispensable del delito de fuga, según el Art. 232 del Código Penal, supra. Concluyó, además, que el Tribunal de Menores(2) carecía de jurisdicción para proce-sarlo, pues ya había cumplido dieciocho (18) años, según lo dispuesto en el Art. 4 de dicho cuerpo legal, 34 L.P.R.A. see. 2204. Inconforme, vino ante nos el Procurador General.
B. Pueblo de P.R. v. Pedro Valdés Kercadó, Caso Núm. CC-95-158
Valdés Kercadó se encontraba de pase mientras cumplía *692una medida dispositiva de custodia en el Centro de Trata-miento Social para Jóvenes de Ponce (en adelante el Cen-tro), por una falta equivalente a una infracción a la Ley para la Protección de Propiedad Vehicular, 9 L.P.R.A. see. 3201 et seq. Debía regresar al Centro el 20 de septiembre de 1994. No lo hizo. El 22 de septiembre de 1994 fue dete-nido y el Ministerio Público presentó una querella ante el Tribunal de Primera Instancia, Sala de Menores de Ponce, por falta equivalente al delito de fuga, Art. 232 del Código Penal, supra.
El 1ro de noviembre de 1994, Valdés Kercadó volvió a evadirse del Centro donde cumplía otra medida disposi-tiva, ahora por infracción a la Ley de Sustancias Controla-das de Puerto Rico. El 13 de noviembre, el Ministerio Pú-blico presentó una nueva querella por falta equivalente al delito de fuga agravada. Al momento de estos hechos tenía dieciséis años (16) años de edad.(3) El 3 de abril de 1995, el Tribunal de Asuntos de Menores renunció a su jurisdicción. El 20 de abril, el Ministerio Público presentó dos (2) acu-saciones en su contra por el delito de fuga.
Valdés Kercadó también solicitó la desestimación. En síntesis, argumentó que al momento de evadirse del Cen-tro no era convicto por sentencia, elemento indispensable para que se configurara el delito de fuga del Art. 232 del Código Penal, supra, y, por lo tanto, el principio de legali-dad impedía su procesamiento por ese delito. El Ministerio Público se opuso.
El 30 de octubre de 1995, fecha del juicio, el ilustrado Tribunal de Primera Instancia, Sala de Ponce (Hon. Elia-dís Orsini Zayas, Juez), declaró sin lugar la moción de desestimación. Resolvió que los menores están sujetos a la acción penal tipificada en el Código Penal, pues la diferen-cia entre delito y falta, y sentencia y medida dispositiva, era meramente en el nombre que se les daba en cada procedimiento. Por lo tanto, la situación legal del menor y el adulto es la misma. Concluyó que no se violaba el prin-*693cipio de legalidad. De dicha denegatoria acudió Valdés Ker-cadó al Tribunal de Circuito de Apelaciones. Estando pen-diente de resolución, el 21 de diciembre de 1995 el Procurador General nos solicitó la certificación intrajuris-diccional del recurso. Accedimos.
C. Pueblo de P.R. v. Ángel González Burgos, Caso Núm. CC-95-158
González Burgos estaba bajo custodia por falta equiva-lente al delito de agresión. El 10 de diciembre de 1994 se evadió del Centro. El 28 de diciembre de 1994, el Ministe-rio Público presentó querellas por faltas equivalentes a los delitos de fuga agravada y daños ocasionados al Centro. Al momento de los hechos, González Burgos tenía dieciséis (16) años de edad.(4)
El 14 de junio de 1995, el Tribunal de Primera Instan-cia, Sala de Asuntos de Menores de San Juan, renunció su jurisdicción por dichas querellas y otros delitos cometidos mientras estaba evadido.(5) El 9 de agosto de 1995, el Mi-nisterio Público presentó denuncias por los delitos de fuga y daños. González Burgos solicitó la desestimación de la acusación por el delito de fuga. Alegó que no se configuró dicho delito, pues cumplía una medida dispositiva y no una sentencia. El Tribunal de Primera Instancia, Sala de Ponce (Hon. Eliadís Orsini Zayas, Juez), se negó a desestimar. Concluyó que no se infringió el principio de legalidad, pues la conducta ilegal tipificada en el delito de fuga constituye suficiente aviso a todos los menores de su ilegalidad; no adolece de vaguedad. Entendió que la diferencia entre un proceso criminal regular y el estatuido por la Ley de Me-nores de Puerto Rico es en el contexto de las salvaguardas procesales a todo menor, no en el aspecto sustantivo. Con-*694cluyó que un menor, mientras cumple una medida disposi-tiva de custodia, está confinado, por lo cual puede ser im-putado y juzgado por el delito de fuga.
En certiorari, González Burgos acudió al Tribunal de Circuito de Apelaciones. Pendiente dicho recurso, vino ante nos el Procurador General mediante certificación. Expedimos.
D. Pueblo de P.R. v. Juan M. Rodríguez Rivera, Caso Núm. CC-95-158
Rodríguez Rivera cumplía una medida dispositiva de custodia en el Centro por falta equivalente al delito de robo. El 10 de diciembre de 1994 se evadió. Al momento de esos hechos, Rodríguez Rivera contaba con dieciocho (18) años de edad.(6) Oportunamente, el 2 de agosto de 1995, el Ministerio Público presentó una acusación por el delito de fuga.
En la vista en su fondo, Rodríguez Rivera solicitó su desestimación bajo el fundamento de que no se configuró el delito de fuga. El Tribunal de Primera Instancia, Sala de Ponce (Hon. Miguel A. Santiago Gómez, Juez), desestimó. El Procurador General acudió, mediante un recurso de cer-tiorari, al Tribunal de Circuito de Apelaciones.
El 15 de noviembre, dicho foro dictaminó que se plan-teaba la misma controversia que en el caso de Ríos Dávila, y declaró sin lugar el recurso. Acudió ante nos el Procura-dor General, mediante un certiorari.
El 28 de diciembre de 1995 ordenamos al Tribunal de Circuito de Apelaciones que nos remitiera los autos origi-nales en los casos Pueblo de P.R. v. Rodríguez Rivera, Valdés Kercadó y González Burgos, y paralizamos los procedi-mientos en dicho tribunal.
E. Pueblo de P.R. v. José Bobé Torres, Caso Núm. CT-96-2
Bobé Torres estaba bajo custodia en el Centro por falta equivalente a una infracción a la Ley de Sustancias Con-*695troladas de Puerto Rico. Mientras fue trasladado al Hospital Tricoche para recibir tratamiento por unas lesiones su-fridas en el Centro, Bobé Torres se evadió. El Ministerio Público lo acusó por el delito de fuga. Al momento de los hechos, Bobé Torres contaba con dieciocho (18) años de edad.(7)
Al igual que los otros, Bobé Torres solicitó su desestima-ción en virtud de la Regla 64 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Alegó que no se tipificaba el delito de fuga porque se evadió de una institución de menores. El ilustrado Tribunal de Primera Instancia, Sala de Ponce (Hon. Ramón L. Pola Pérez, Juez), desestimó. A solicitud del Procurador General, el 12 de abril de 1996, expedimos un auto de certificación intrajurisdiccional.
I — I
 Primeramente, ninguno de los acusados Ríos Dá-vila et al. puede ser juzgado bajo la Ley de Menores de Puerto Rico, Ley Núm. 88 de 9 de julio de 1986, según enmendada, 34 L.P.R.A. see. 2201 et seq. De sus expedien-tes surge que Ríos Dávila, Rodríguez Rivera y Bobé Torres habían cumplido dieciocho (18) años de edad al momento de los hechos que motivaron las acusaciones. La jurisdic-ción para procesar menores atañe a faltas cometidas antes de éstos haber cumplido dieciocho (18) años. Art. 4(a) de la Ley de Menores de Puerto Rico, 34 L.P.R.A. sec. 2204(a).
Por otro lado, en cuanto a Valdés Kercadó y González Burgos, a pesar de tener sólo dieciséis (16) años al mo-mento de sus conductas delictivas, el Tribunal de Menores renunció a su jurisdicción. Art. 15(B) de esta ley, 34 L.P.R.A. sec. 2215(b). Todos deberán ser juzgados como adultos.
Sostiene el Procurador General que la conducta seña-lada —evadirse de las instituciones juveniles donde cum-plían medida dispositiva de custodia— contiene todos los *696elementos constitutivos del delito de fuga, según tipificado en el Art. 232 del Código Penal, supra.
Por su parte, Ríos Dávila, et al. alegan que el citado Art. 232 del Código Penal no dispone la evasión de un menor de una institución juvenil en que estaba ingresado para cum-plir una medida dispositiva por cometer una falta. Razo-nan que el delito de fuga requiere que la persona esté en detención preventiva, cumpliendo una sentencia firme, en trámite de apelación por una convicción de delito, o re-cluido mediante una medida de seguridad de internado. Plantean que debido a la naturaleza del proceso contra me-nores y las medidas que le son impuestas, no se les imputa delito, sino faltas, como tampoco se les impone sentencia, sino medida dispositiva.
Finalmente, argumentan que quien cumple con una me-dida dispositiva no está recluido a los fines del Art. 232 del Código Penal, supra. Aducen que una medida dispositiva no equivale a una sentencia de reclusión y que las institu-ciones especiales para menores no. son equivalentes a ins-tituciones carcelarias como lo requiere el delito de fuga. Aseveran que de aplicárseles el referido Art. 232, se viola-ría el principio de legalidad.
I — I I — I I — I
Estos argumentos exigen un breve repaso de ciertos principios elementales en materia de hermenéutica penal. Todas las leyes, incluso las más claras, requieren de algún grado de interpretación. Pueblo v. Sierra Rodríguez, 137 D.P.R. 903 (1995). En cuanto a esa teoría, es fundamental recordar que al lenguaje de una ley debe dársele la interpretación que valide el propósito del legislador, conscientes siempre de sus consecuencias. Pacheco v. Vargas, Alcaide, 120 D.P.R. 404, 409 (1988). Por esta razón, “\t\enemos el deber de hacer que el derecho sirva propósitos útiles y evitar una interpretación tan literal que lleve a resultados absurdos”. (Enfasis suplido.) Id.
En el contexto de las leyes penales, el debido proceso de *697ley exige, como condición para su validez, que los estatutos sean claros y precisos. Pueblo v. Mantilla, 71 D.P.R. 36 (1950). Conforme al principio de legalidad, los estatutos penales deben ser interpretados de forma restrictiva en cuanto a lo que desfavorece al acusado, y liberal en lo que le favorece. Art. 8 del Código Penal, 33 L.P.R.A. see. 3031; Pueblo v. Rodríguez Jiménez, 128 D.P.R. 114 (1991).
Sin embargo, esto no quiere decir que a la letra de un estatuto deba dársele su significado más restrictivo, o ha-cer caso omiso a la evidente intención del legislador. Pueblo v. Sierra Rodríguez, supra; Pacheco v. Vargas, Alcaide, supra, pág. 410; Pueblo v. Mantilla, supra, pág. 44. No de-bemos perder de vista que la ley penal “[n]o es, [ni tampoco será nunca] un sistema completo y sin lagunas de modo que con el simple procedimiento lógico, basado en los pre-ceptos legales escritos, se puedan resolver todas las cuestiones”. (Escolio omitido.) Pueblo v. Tribl. Superior, 81 D.P.R. 763, 788 (1960).
Recordemos, también, que los estatutos penales siempre deben interpretarse a la luz de la realidad social de donde surgen y operan. La interpretación judicial debe evolucionar y adaptarse siempre a los cambios sociales y económicos del momento, para así mantener su eficacia ante las nuevas necesidades de la época. Pueblo v. Batista Montañez, 113 D.P.R. 307, 313 (1982).
El principio de legalidad nullum crimen, nulla poena sine previae lege tiene como consecuencia práctica que ninguna sentencia condenatoria podrá dictarse mediante la aplicación de una pena, por hechos que la ley previamente no hubiese declarado punibles. Art. 8 del Código Penal, supra; E. Bacigalupo, Manual de derecho penal: parte general, Bogotá, Ed. Temis, 1984, págs. 32-33. En ausencia de ley que así la caracterice, impide que los tribunales nos embarquemos en la tarea creadora de tratar de condenar cierta conducta socialmente censurable o, por analogía, determinar su ilegalidad.
El estatuto penal debe ser lo suficientemente ex-*698plícito para notificar de antemano cuáles conductas serán susceptibles de ser castigadas. O sea, la ley no puede estar redactada de tal forma que un individuo de inteligencia común esté obligado a adivinar su significado o que pueda, razonablemente, diferir de su aplicación; ello violaría el debido proceso de ley. Art. II, Sec. 7 de la Constitución del E.L.A., L.P.R.A., Tomo 1; Pueblo v. Hernández Colón, 118 D.P.R. 891 (1987). El propósito de la ley no es atrapar al incauto, sino prevenir a los ciudadanos de las conductas que ella prohíbe. (8)

W

El Art. 232 del Código Penal, supra,(9) vigente al mo-mento de los hechos aquí relatados, disponía, en lo perti-nente:
Toda persona sometida legalmente a detención preventiva, a reclusión o a medida de seguridad de internación, que se fugare será sancionada conforme a las siguientes penas. (Enfasis suplido.) 33 L.P.R.A. see. 4428.
En Rivera v. Delgado, 82 D.P.R. 692, 695 (1961), en ocasión de interpretar su artículo antecesor 152,(10) *699aclaramos que “[c]omete el delito de fuga la persona que se escapa de un sitio, como una cárcel, donde se encuentra bajo custodia legal. La fuga de la custodia legal más bien que de un sitio de confinamiento es lo que constituye la esencia del delito”. (Enfasis suplido.) Véase Pueblo v. Figueroa Garriga, 140 D.P.R. 225 (1996).
Con razón se ha expresado que “[e]l objetivo jurídico de protección tutelar en este artículo [232] es el respeto que se merece el Estado cuando impone límites a la libertad de sus ciudadanos por razón de haber resultado convictos”. D. Nevares-Muñiz, Código Penal de Puerto Rico comentado, 3ra ed. rev., San Juan, Inst. Desarrollo del Derecho, 1995, pág. 371. Véase Pueblo v. Figueroa Garriga, supra.
Un análisis del referido Art. 232 revela que el delito de fuga requiere dos (2) presupuestos: primero, que el imputado haya incurrido previamente en conducta constitutiva de delito, y segundo, que se encontrare bajo custodia legal del Estado al momento de fugarse.
Debemos, pues, ver inicialmente si el concepto “falta” cabe dentro de la definición genérica de delito de nuestro Código Penal. Luego examinaremos si imponer una “medi-da dispositiva de custodia” al amparo de la Ley de Menores de Puerto Rico significa que el menor se encuentra bajo la custodia legal del Estado.
Nuestra jurisprudencia no ha estado ajena a la cuestión. Así, en el pasado hemos caracterizado el procedimiento estatuido en la Ley de Menores de Puerto Rico como uno “ ‘especial donde los delitos se denominan faltas, el juicio se denomina vista adjudicativa y la sentencia, medida dispositiva”. (Enfasis suplido.) Pacheco v. Vargas, Alcaide, supra, pág. 412. Véase D. Nevares-Muñiz, Derecho de Menores, Hato Rey, Inst. Desarrollo del Derecho, 1987, pág. 11.
A pesar de que no es de naturaleza criminal, sino sui géneris, ha adquirido matices de naturaleza punitiva que van más allá del propósito meramente rehabilitador y paternalista. Pueblo en interés menor R.G.G., 123 D.P.R. *700443, 446 (1989). La Ley de Menores de Puerto Rico(11) re-fleja un enfoque "ecléctico”, pues tiene como fin la rehabi-litación del menor, pero le impone un mayor grado de res-ponsabilidad por sus actos. Pueblo en interés menores A.L.R.G. y F.R.G., 132 D.P.R. 990 (1993); Exposición de Mo-tivos de la Ley Núm. 88 (1986 Leyes de Puerto Rico 285).
Es un estatuto de carácter procesal que atiende la minoridad del ofensor para ofrecerle un tratamiento individualizado, que esté atemperado a sus necesidades especiales, con el fin de obtener su eventual rehabilitación. La Ley de Menores de Puerto Rico no tipifica la conducta ilegal del menor; esa función recae únicamente en el Código Penal que, aplicado a los menores, denomina su conducta como “falta”. Al respecto, su Art. 3(i) define falta como la “infracción o tentativa de infracción por un menor de las leyes penales, especiales u ordenanzas municipales de Puerto Rico, excepto las infracciones o tentativas que por disposición expresa de este Capítulo estén excluidas”. 34 L.P.R.A. sec. 2203(i).
En Pacheco v. Vargas, Alcaide, supra, págs. 411-413, establecimos que el concepto delitoi(12) del Código Penal consta de dos (2) elementos básicos, a saber, conducta y sanción. Allí resolvimos que las faltas cumplen con ambos elementos, pues los menores incurren en conducta constitutiva de delito según es definida por las leyes penales y las medidas dispositivas constituyen las sanciones que se imponen al menor por haber violado esa ley penal.
En cuanto al aspecto de la custodia legal, el Procurador General argumenta que las conductas aquí imputadas corresponden a la modalidad de una persona sometida legalmente a reclusión, según el Art. 232 del Código *701Penal, supra. Al analizar la definición de “pena de reclu-sión”, notamos que el Art. 40 del Código Penal, 33 L.P.R.A. see. 3202, la presenta como “la privación de la libertad en la institución adecuada durante el tiempo señalado en la sentencia”. (Enfasis suplido.)
Esta definición establece tres (3) elementos básicos para determinar si una persona se encuentra en estado de re-clusión: “privación de la libertad”, en “institución adecua-da”, mediante una “sentencia” de reclusión previa.
La singularidad de la pena de reclusión es que conlleva la “restricción de la libertad física”. Nevares-Muñiz, Có-digo Penal de Puerto Rico comentado, op. cit., pág. 67. Por otro lado, nuestro Código Penal dispone la reclusión de me-nores en una institución adecuada. El Art. 41 del Código Penal dispone:
Las sentencias de reclusión contra menores de veintiún (21) años deberán cumplirse en instituciones habilitadas para este tipo de delincuentes. (Enfasis suplido.) 33 L.P.R.A. see. 3203.
Al amparo de nuestro ordenamiento, cuando un tribunal determina que un menor ha incurrido en falta y repre-senta un peligro para la sociedad y/o para sí mismo, orde-nará que sea ingresado a una institución adecuada para su rehabilitación y cuido por el Estado. Bajo su nomenclatura, en esos casos, el Tribunal de Menores impone al ofensor una medida dispositiva de custodia. Art. 24 de la Ley de Menores de Puerto Rico, 34 L.P.R.A. see. 2224.
En R.A.M. v. Tribunal Superior, 102 D.P.R. 270, 273 (1974), reconocimos que “[e]l menor está sujeto, al igual que el adulto, al estigma resultante de una determinación de que ha violado un estatuto criminal, y asimismo está expuesto a la posibilidad de reclusión en una institución disciplinaria, que envuelve necesariamente la privación de su libertad”. (Escolio omitido y énfasis suplido.)
Evidentemente, un menor que cumple con una medida dispositiva de custodia tiene su libertad restringida; lo mismo que a un adulto al que se le ha impuesto *702una pena de reclusión.!(13) En ambos casos, el sujeto se en-cuentra físicamente confinado en contra de su voluntad. Estamos, pues, ante el primero de los elementos de la pena de reclusión: la privación de libertad.
Resulta también claro que no existe diferencia real en-tre la imposición de una medida dispositiva al menor y una sentencia. Ambas constituyen las sanciones máximas im-puestas por un tribunal a un menor oaun adulto por ha-ber violado una ley penal. Pacheco v. Vargas, Alcaide, supra.
Resolvemos que la medida de custodia, como método de restricción a la libertad, que fue impuesta a los menores Rodríguez Rivera et al., equivale a la sentencia de reclu-sión por delito. Otra interpretación equivaldría a adjudi-carle un significado contrario al término “reclusión” del Có-digo Penal, y divorciaría el propósito de la Ley de Menores de Puerto Rico de sancionar al menor por conducta equiva-lente a delito.
En cuanto al término “institución”, según utilizado en el Art. 40 del Código Penal, supra, la Legislatura calificó dicho término con el adjetivo “adecuada”. De esta forma concedió al tribunal sentenciador discreción para que la reclusión pudiese ser cumplida en la institución que mejor atienda las necesidades y características del recluso, y la seguridad de la ciudadanía en general. Por ello, la pena de reclusión, como método de restricción de la libertad, no depende del lpgar en que será internado el convicto. Rivera v. Delgado, supra, pág. 695.
Sin embargo, el delito de fuga no requiere necesariamente que el sujeto activo este internado físicamente *703dentro de una institución carcelaria; lo determinante es que al momento de su evasión se encuentre bajo la custo-dia legal del Estado. Rivera v. Delgado, supra; Nevares-Muñiz, Código Penal de Puerto Rico comentado, op. cit., pág. 371. De ahí que una persona esté bajo la custodia legal desde que sea arrestado. IV Wharton’s Criminal Law, págs. 437-438 (14ta ed. 1981). También cometería fuga el recluso que, con pase temporal, no regresa a la institución donde estaba recluido, en la fecha correspondiente. En este caso, la evasión ocurre de la custodia constructiva del Es-tado sobre el sujeto.(14) Wharton’s, supra, págs. 431-432.
Resulta claro que los conceptos “falta” y “medida dispo-sitiva de custodia” participan de los elementos constituti-vos de delito y custodia legal, respectivamente, requeridos por el delito de fuga. Ineludible es concluir entonces que los acusados, Rodríguez Rivera et al., se encontraban someti-dos legalmente a reclusión al momento de evadirse de la institución juvenil donde se encontraban confinados.
V
Rodríguez Rivera et al. nos plantean que la Ley de Me-nores de Puerto Rico fue enmendada por la Ley Núm. 183 de 12 de agosto de 1995 (34 L.P.R.A. sees. 2203, 2205-2206, 2222, 2224, 2229-2231), para incluir la falta de fuga en dicha ley.(15) Argumentan que dicha enmienda *704demuestra que el legislador excluyó implícitamente a los menores de la comisión del delito de fuga del Art. 232 del Código Penal, supra. Compatible con lo anterior, aducen que al definir las faltas Clase III omitió el delito de fuga. 34 L.P.R.A. sec. 2203(i)-(l). No tienen razón.
La premisa se fundamenta en un argumento erróneo. Según explicáramos, el Art. 3(i) de la Ley de Menores de Puerto Rico, supra, define falta como “la infracción o ten-tativa de infracción por un menor de las leyes penales”; sin embargo, exceptúa las infracciones o tentativas que por disposición expresa de dicha ley estén excluidas. 34 L.P.R.A. sec. 2203(i). Sin lugar a dudas estamos ante una conducta susceptible de ser imputada a un menor, pues no ha sido excluida expresamente por la ley. “Ni en el ámbito jurídico ni en el físico estamos ante un delito que sólo pue-den cometer los adultos.” Pueblo en interés menor S.G.S., 128 D.P.R. 169, 173 (1991).(16)
Lo expuesto desvanece el planteamiento sobre violación al principio de legalidad. El Código Penal tipifica y da aviso, tanto a menores como adultos, de las conductas prohibidas.
El principio de legalidad no requiere una enumeración exhaustiva de todos los elementos que configuren el delito; cierto grado de generalización es permisible. Lo determinante es que el ciudadano común pueda conocer lo que está prohibido y permitido. Bacigalupo, op. cit., pág. 34.
Tampoco adolece de vaguedad el referido Art. 232. De su texto se desprende con toda claridad la conducta punible, a saber, evadirse de la custodia legal del Estado. No concebi-mos que un individuo que esté recluido en una institución juvenil por un tribunal, sujeto a unos reglamentos, rodeado de guardias y otras medidas físicas que restringen su liber-*705tad, no estuviera prevenido de que evadirse o rehusarse a volver a ella constituía una violación a la ley penal.

Se dictarán las sentencias correspondientes y se devolve-rán los casos al Tribunal de Primera Instancia para la con-tinuación de los procedimientos.

El Juez Asociado Señor Hernández Denton concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Rebollo López emitió una opinión disidente. El Juez Aso-ciado Señor Fuster Berlingeri disintió sin opinión escrita.

 Según la denuncia presentada nació el 29 de septiembre de 1976.


 Ley Núm. 88 de 9 de julio de 1986 (34 L.P.R.A. see. 2201 et seq.).


 Según las denuncias, nació el 8 de diciembre de 1977.


 Según las querellas presentadas nació el 8 de febrero de 1978.


 A saber: robo, Art. 256 del Código Penal, 33 L.P.R.A. see. 256; dos (2) cargos por el Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2404; Art. 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. see. 418; robo de auto, Secs. 3-301 y 5-902 de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. sees. 721 y 1074, y Art. 6 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. see. 416.


 Según la denuncia nació el 11 de octubre de 1976.


 Según la denuncia nació el 29 de noviembre de 1976.


 Véanse: Whitney v. California, 274 U.S. 357 (1927); De Jonge v. Oregon, 299 U.S. 353 (1937).


 Dispone en su totalidad:
“Toda persona sometida legalmente a detención preventiva, a reclusión o a me-dida de seguridad de internación, que se fugare será sancionada conforme a las siguientes penas:
“a) Si estuviese en detención preventiva será sancionada con pena de reclusión que no excederá de seis meses.
“b) Si estuviere cumpliendo sentencia firme o en trámite de apelación por un delito menos grave, será sancionada con pena de reclusión que no excederá de seis meses.
“c) Si estuviere cumpliendo sentencia firme o en trámite de apelación por un delito grave, será sancionada con pena de reclusión por un término fijo de seis (6) años. De mediar circunstancias agravantes, la pena fija establecida podrá ser au-mentada hasta un máximo de diez (10) años; de mediar circunstancias atenuantes, podrá ser reducida hasta mínimo de cuatro (4) años.
“Esta pena será en adición a la sentencia que se le impusiere por el otro delito o a la que estuviere cumpliendo, según fuere el caso, disponiéndose que no será concurrente con ninguna otra.” (Enfasis suplido.) 33 L.P.R.A. see. 4428.


 Art. 152 del derogado Código Penal de 1937 (33 L.P.R.A. ant. see. 509).


 La Ley Núm. 97 de 23 de junio de 1955 (antigua Ley de Menores) fue sustituida por la Ley Núm. 88 de 9 de julio de 1986, actualmente vigente, supra.


 El Art. 9 del Código Penal, 33 L.P.R.A. see. 3041, define delito como “un acto cometido u omitido en violación de alguna ley que lo prohíbe u ordena, aparejando, al ser probado, alguna pena o medida de seguridad”. (Enfasis suplido.)


 En el informe sometido al Consejo para la Reforma de la Justicia en Puerto Rico, por la Comisión de Menores y Relaciones de Familia, se estableció al respecto que “la clasificación del proceso juvenil como uno civil no ... ha de privar al menor de los derechos inherentes de un proceso criminal ya que ‘reclusión’ es privación de la libertad, encarcelamiento en contra de la voluntad de la persona, ya se catalogue el proceso como uno de índole ‘criminal’ o ‘civil’ ”, Citado en Informe, supra, pág. 17.


 En Pueblo v. Rodríguez Rojas, 95 D.P.R. 141 (1967), resolvimos que el ape-lante cometió el delito de fuga al evadirse de un hospital donde había sido trasladado bajo la custodia de las autoridades del penal para recibir tratamiento médico. En Pueblo v. Figueroa Garriga, 140 D.P.R. 225, 233 esc. 7 (1996), la mayoría del Tribunal resolvió, a manera de ejemplo, que un individuo también se encuentra bajo cus-todia legal cuando “se evade mientras está siendo transportado de la institución penal en que extingue su sentencia a un tribunal, para el acto de juicio, o a un hospital, para recibir tratamiento, etc. En estas situaciones, el confinado al así ac-tuar comete el delito de fuga por razón de encontrarse bajo ‘custodia legal’ al mo-mento de evadirse”.


 El Art. 3(v) de la Ley de Menores de Puerto Rico definió “fuga” como:
“... [t]odo menor, que estando bajo la custodia de la Administración de Institu-ciones Juveniles, incurriera en la comisión de la falta de fuga podrá ser encontrado incurso en nueva falta. La medida dispositiva de esta nueva falta será consecutiva a la medida original. Entendiéndose por fuga la ausencia injustificada sin permiso de *704la Institución o el abandono injustificado de cualquier programa al que fuere referido el menor.” 34 L.P.R.A. sec. 2203(v), según enmendada.


 Independientemente de que el argumento no aplica a los casos de autos debido a que los aquí acusados, ya sea por su edad o por renuncia a su jurisdicción, serán juzgados como adultos.